Citation Nr: 1313503	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a right hip disability.

8.  Entitlement to service connection for a left hip disability



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran had active service from July 1972 to January 1975.  The Veteran was honorably discharged from this period of service.  The Veteran also had active service from September 1980 to September 1983.  The Veteran was dishonorably discharged from this period of service.  

This appeal to the Board of Veterans' Appeals (Board) is from August 2004, November 2004, and February 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined the Veteran had not submitted new and material evidence and, therefore, declined to reopen his previously denied, unappealed claims for service connection for a low back disability, left knee disability, skin disability, hypertension, right knee disability, left shoulder disability, and a right shoulder disability. These rating decisions also denied the Veteran's claims for service connection for a right hip disability and a left hip disability.

In January 2008, the Board remanded the Veteran's claims for further development and consideration.

In support of his claims, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge in April 2009.

In February 2010, the Board reopened and remanded the issues of entitlement to service connection for hypertension, a skin disability, a right knee disability, and a bilateral shoulder disability; remanded a bilateral hip disability; and denied entitlement to a left knee disability.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues on appeal are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

By way of history, the Board notes that, in a September 1987 VA administrative decision, the character of the appellant's discharge for the period of service from September 1980 to September 1983 was found to preclude the payment of certain VA benefits (to include compensation) based on this period of service.  The Veteran was denied his request to upgrade his discharge status.  See June 2008 CURR Response.  Thus, the Board will limit itself to consideration of whether service connection is warranted for the disabilities on appeal based solely on the Veteran's period of active duty service from July 1972 to January 1975.

The record reflects that the Veteran applied and was denied Social Security Administration (SSA) disability benefits.  See Written Statement received in April 1997.  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).  As such, any medical evidence submitted in connection with his claim for SSA disability benefits must be obtained for review.

Further, the Veteran received treatment for his back and knees at Wagoner Hospital in Muskogee, Oklahoma.  See October 1991 Written Statement from Dr. R. P.  The RO must attempt to obtain these records on remand and any other pertinent private or VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  It is also unclear whether the Veteran submitted complete records for his Workers' Compensation claims.  The RO should attempt to obtain complete records of all Workers' Compensation claims.

VA has a duty to assist claimants in developing their claims.  38 U.S.C.A. § 5103A (West 2002).  This includes the duty to make "reasonable efforts to obtain relevant records (including private records)" as long as the claimant "adequately identifies" those records and authorizes VA to obtain them.  38 U.S.C.A. § 5103A(b)(1).  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of the Veteran's relevant service medical records, not simply those which it can most conveniently locate.").

In addition, the Board finds that after development of record the RO/AMC should obtain an addendum to the July 2010 VA examination and/or the Veteran should be afforded another evaluation to determine if his hypertension, right shoulder disability, left shoulder disability, right knee disability, skin disability, right hip disability, and left hip disability are etiologically related to service in light of any newly associated information received from development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c)(4) (2012).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO/AMC should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA disability benefits.  If the records are not available, make a notation to that effect in the claims folder.

3.  Thereafter, the RO/AMC should obtain an addendum to the July 2010 VA examination and/or schedule the Veteran for another VA examination, if necessary.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder prior to examination.  The examiner should provide an opinion as to whether the Veteran has current disabilities of hypertension, left shoulder disability, right shoulder disability, right knee disability, right hip disability, and a left hip disability.  Additionally, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current disability found during the examination had its clinical onset during service or is related to any in- service disease, event, or injury.  The Veteran's active military service was from July 1972 to January 1975.  The Veteran had another period of service, but the Veteran was dishonorably discharged from this period of service, and therefore, this period cannot be considered.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  A complete rationale must be provided for all opinions rendered.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


